Citation Nr: 0123053	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  94-44 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right shoulder bursitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from December 1974 to October 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Manila.  In connection with his appeal the veteran testified 
before the undersigned Board Member sitting at the RO in 
Manila; a transcript of that hearing is associated with the 
claims file.  

By way of history, the Board remanded the veteran's claim in 
November 1998, and then, in a decision dated in March 2000, 
denied entitlement to an evaluation in excess of 10 percent 
for right shoulder bursitis.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
which, by Order dated in January 2001, vacated that portion 
of the March 2000 Board decision pertinent to the right 
shoulder and remanded for action consistent with the 
Secretary's Motion to Remand.  The veteran has been notified 
of the Court's Order and, by letter dated in March 2001, was 
afforded opportunity to submit additional evidence and 
argument in support of his appeal.  No further evidence or 
argument was submitted and the case is now ready for 
disposition.

The Board also notes that the veteran previously perfected an 
appeal with respect to the matter of entitlement to an 
increased rating for a duodenal ulcer; in a decision dated in 
November 1998, the Board denied that claim.  The veteran did 
not appeal to the Court and the November 1998 decision became 
final.  38 U.S.C.A. § 7104(b) (West 1991).  That matter is 
therefore no longer in appellate status.

Further, the veteran initiated an appeal with respect to the 
RO's February 1998 determinations relevant to the evaluations 
assigned to service-connected tinnitus and hearing loss.  In 
response, the RO issued a statement of the case in 
February 1999.  It does not appear that the veteran 
thereafter perfected his appeal via submission of a 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2000).  Neither the veteran nor his representative has since 
evidenced an intent to pursue such benefits.  Thus, the Board 
has no jurisdiction over those matters.  Id.  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the appellant.  VAOPGCPREC 9-99, 64 Fed. Reg. 
52376 (1999); cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
instance the matters in question have not been certified for 
appeal and there is no indication that the veteran has been 
informed or is otherwise of the belief that such matters are 
in appellate status.


FINDINGS OF FACT

1.  The veteran is right-handed and his right upper extremity 
is his major or dominant extremity.

2.  Right shoulder bursitis is manifested by pain and 
crepitus resulting in motion limited at most to shoulder 
level upon repeated use or during flare-ups, but without 
evidence of neurologic involvement or bony abnormality.


CONCLUSION OF LAW

The criteria for no more than a 20 percent rating for right 
shoulder bursitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5019, 5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

During the pendency of the veteran's appeal but after the 
case was last adjudicated by the RO, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing 
legislation is applicable to the veteran's claim, see Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), and is codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  To implement the provisions of 
the law, the VA has promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The provisions also include new 
notification provisions.  Specifically, VA is required to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under the new law.  Specifically, the record reflects that 
the veteran has been informed of the requirements for 
establishing entitlement to a higher evaluation for his right 
shoulder disability, and that the veteran has submitted 
pertinent evidence in support of his claims.  The RO has 
sought to obtain all records of treatment reported by the 
veteran and has afforded him examinations.  The RO has also 
informed the veteran by its letters, the statement of the 
case, and supplemental statements of the case; of the 
evidence needed to substantiate his claim and has advised him 
of the evidence it has obtained or has been unable to obtain.  

Also, this case was specifically remanded by the Board in 
November 1998 in order to conduct additional development.  
All development requested in the November 1998 remand has 
been completed, to the extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).  By letter dated in February 1999, 
the RO advised the veteran of the need to submit medical 
evidence in support of his claim for an increased rating for 
right shoulder bursitis.  He has neither submitted nor 
identified additional evidence probative of his claim.  
Finally, comprehensive VA examination of the veteran was 
conducted in May 1999.  Such examination speaks to the 
veteran's complaints and to the rating criteria enumerated in 
VA's Schedule for Rating Disabilities (Schedule).  Thus, the 
examination is adequate for rating purposes.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA and 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.  A remand for adjudication by the 
RO would thus serve only to further delay resolution of the 
veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the 

disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107 (West Supp. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.).
(c) Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to execute 
skilled movements smoothly.
(f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with 
major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group 
of minor joints, ratable on disturbance of lumbar 
spine functions.

38 C.F.R. § 4.45 (2000).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2000).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  Normal ranges of motion of the 
shoulder are forward elevation (flexion) zero to 180 degrees; 
abduction zero to 180 degrees; and, internal and external 
rotation to 90 degrees. 38 C.F.R. § 4.70, Plate I (2000).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2000).

38 C.F.R. § 4.71a, Diagnostic Code 5201 evaluates limitation 
of motion of the arm, and provides for assignment of a 20 
percent evaluation where motion of the major arm is limited 
to shoulder level.  A 30 percent evaluation is warranted for 
motion restricted to midway between the side and shoulder 
level and a 40 percent evaluation is warranted for motion 
restricted to 25 degrees from the side.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes 
pertaining to motion limitation, a maximum 10 percent rating 
is warranted where arthritis of a single joint is shown by X-
ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (2000).

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56 (2000).  In that regard, the Board is aware 
that the rating criteria for muscle group injuries were 
changed, effective July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved.  The regulatory changes for muscle 
injuries include the deletion of 38 C.F.R. §§ 4.47 through 
4.54 and 4.72. The definitions of what constitutes a 
moderate, moderately severe or severe wound were modified to 
exclude the adjectives describing the amount of loss of deep 
fascia and muscle substance.  The defined purpose of these 
changes were to incorporate updates in medical terminology, 
advances in medical science, and to clarify ambiguous 
criteria.  The comments also clarify that these were not 
intended as substantive changes.  See 62 Fed. Reg. No. 106, 
30235-30237.  

The prior provisions of 38 C.F.R. § 4.56, provide as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: (1) Slight disability of 
muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or 
infection.  (ii) History and complaint.  
Service department record of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  (2) Moderate 
disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  (4) Severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  (iii) 
Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage 
to muscle groups in missile track.  
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which, as unrevised, 
provided in pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  
A compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, 
(3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) 
Muscle injury ratings will not be 
combined with peripheral nerve paralysis 
ratings for the same part, unless 
affecting entirely different functions." 
38 C.F.R. § 4.55 (g).(emphasis added)

38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned.  (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

38 C.F.R. § 4.73, Diagnostic Code 5304 (2000) pertains to 
Muscle Group IV, the supraspinatus, infraspinatus and teres 
minor, subscapularis, and, coracobrachialis.  The functions 
of Muscle Group IV are the stabilization of the shoulder 
against injury in strong movements; holding the head of the 
humerus in socket; abduction; and, outward rotation and 
inward rotation of the arm.  For the major arm, slight 
impairment in noncompensable.  Moderate impairment warrants 
assignment of a 10 percent evaluation; moderately severe 
impairment warrants assignment of a 20 percent rating; and, 
severe impairment warrants assignment of a maximum 30 percent 
rating.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

The provisions contained in the Schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  38 C. F. R. § 3.321(a) (2000).  Ratings shall be 
based as far as practicable, upon the average impairments of 
earning capacity with the additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C. F. R. § 
3.321(b)(a) (2000); See Floyd v. Brown, 9 Vet. App. 88, 96-96 
(1996).


Factual Background

Service medical records reflect that in March 1978 the 
veteran complained of pain in the right upper back of two-to-
three weeks' duration, without known injury or prior history 
of pain in that area.  Examination revealed the veteran's 
posture to be good, without noted limitation of right 
shoulder motion or right shoulder pain.  The impression was 
to rule out tendonitis.  In February 1979, the veteran 
complained of stabbing pain to the scapular area of one 
years' duration.  Examination revealed limitation of motion 
and a sensation of crepitus.  Sensation was intact and there 
was no evidence of swelling, temperature changes or bruises.  
X-rays were negative for bone or joint abnormality.  The 
impression was a pulled muscle, treated with heat, a shoulder 
sling and Zactrin tablets.  The veteran was referred to 
physical therapy.  Examination in March 1979 revealed no 
motion limitation.  The impression was questionable bursitis 
or questionable myofascitis.  The veteran's profile for the 
upper extremities was changed from a "1" to a "3" and he 
was restricted from overhead work and push-ups for two weeks.  
April 1979 entries include note of a "snapping" scapula.  
X-rays remained negative.  No findings or conclusions 
relevant to the right shoulder were shown on discharge 
examination.

At the time of VA examination in April 1981, the veteran 
complained of pain when moving his right shoulder, 
occasionally with some associated numbness.  He denied 
associated weakness.  The VA examiner noted that all joints 
appeared normal.  Neurologic examination was symmetric and 
intact.  The examiner indicated that the veteran possibly had 
a bursitis of the shoulder.

The RO established service connection for right shoulder 
bursitis by rating decision dated in February 1982, and 
assigned a non-compensable evaluation, effective October 17, 
1980.  The veteran did not appeal.

Private records dated in 1983 show impressions of chronic 
muscle/musculoskeletal pain as well as right intrascapular 
tendonitis, treated with injection.

At the time of VA examination in May 1985, X-rays of the 
right shoulder revealed no evidence of bone injury or unusual 
soft tissue calcification to suggest tendonitis.  Examination 
revealed no limitation of motion of the right shoulder; some 
pain was elicited in the region of the infraspinatus muscle 
on superior rotation.  The impression was shoulder girdle 
malfunction.  

In a rating decision dated in August 1985, the RO assigned a 
10 percent rating for right shoulder bursitis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019, effective May 16, 1985.  The 
veteran did not appeal.

The veteran presented for a VA examination in November 1988.  
X-rays of the right shoulder were negative.  He reported 
intermittent right shoulder pain, particularly with abduction 
and flexion motion.  Examination revealed good symmetry of 
the shoulders and upper extremities.  The veteran had flexion 
from zero to 180 degrees; abduction from zero to 180 degrees; 
external rotation from zero to 90 degrees; and, internal 
rotation from zero to 70 degrees.  There was some tenderness 
about the anterior aspect of the right shoulder and the 
inferior lateral borders of the right scapula, and a 
suggestion of positive impingement sign.  The veteran had 
good muscle strength in the upper extremities, without 
evidence of weakness.  The impression was bursitis/tendonitis 
of the right shoulder with mild impingement.  

In March 1988, the RO denied an evaluation in excess of 10 
percent for right shoulder bursitis.  The veteran did not 
timely appeal.

VA physical therapy notes dated in July 1989 note the veteran 
was doing well.  VA outpatient records in August 1989 note a 
significant popping of the veteran's right shoulder.  He had 
forward flexion to 130 degrees and abduction to 120 degrees.

The claims file contains private medical statements from Dr. 
Tobin, dated in September 1989.  Dr. Tobin noted the 
veteran's history of right shoulder pain and shoulder blade 
"snapping" since service.  Dr. Tobin also noted that 
private physicians had recently evaluated the veteran and 
found no objective abnormality.  Dr. Tobin examined the 
veteran and found crepitus of the inferior angle of the 
scapula against the posterior rib cage, and a mild winging of 
the scapula.  Dr. Tobin noted no motion abnormality of the 
right shoulder and no obvious atrophy of the shoulder girdle 
musculature.  Dr. Tobin concluded that winging of the 
scapulae would indicate either a problem of the long thoracic 
nerve or a problem with the serratus anterior muscle on the 
right.  Dr. Tobin indicted that the winging shown in the 
veteran was not typical of the full type seen in injuries to 
the long thoracic nerve, and that neurologic examination of 
the upper extremities, to include reflexes, sensation and 
motor power, was intact.  Dr. Tobin opined that the veteran 
should avoid work-related activities requiring constant usage 
of the right shoulder above the chest level and that the 
veteran should avoid pushing, pulling, lifting or working 
overhead as such movements were productive of symptomatology.

A VA outpatient record dated in October 1989 notes the 
veteran was moaning intermittently except when distracted.  
Examination revealed pain on palpation of the tip of the 
right scapular.  The examiner indicated the veteran was 
seeking light duty from work.

A computerized tomography scan completed in November 1989 
showed no bony abnormality of the right scapula.

In a letter dated in December 1989, Dr. Gilmore indicated the 
veteran had chronic right shoulder pain aggravated by work 
involving repetitive right upper extremity motion, 
particularly shoulder abduction and extension against 
resistance.

In January 1990 electromyography was conducted to screen the 
nerves in the veteran's right upper extremity.  The study was 
reported as normal.  Also in early 1990, the veteran 
underwent right shoulder arthrogram, which was normal, ruling 
out a rotator cuff tear.  Records dated in the early 1990s 
continue to note that diagnostic studies were negative for 
bony pathology.

In a letter dated in April 1990, Dr. Dominik recommended the 
veteran avoid work-related activities requiring constant 
usage of the right shoulder above the chest level.

The claims file contains letters from Dr. Macaraeg dated in 
August and November 1993, which note treatment of the veteran 
for complaints of right shoulder pain, particularly with 
overhead lifting of even light objects.  Also of record are 
other medical statements dated from 1991 and 1992 indicating 
treatment of the veteran for right shoulder problems with 
aspirin and acetaminophen.  

The veteran reported for a VA examination in December 1993.  
There was no indication of right shoulder motion limitation, 
swelling or deformity at that time.  The examiner did not set 
out motion ranges in degrees.  Examination was positive for 
slight tenderness in the right scapular area.  X-rays were 
normal.  The impression was right shoulder bursitis.  

Private records dated from 1994 to 1996 show the veteran's 
continued complaints of right shoulder pain, as well as 
complaints of right arm weakness and a tingling sensation 
over the right fingers.  

The veteran reported for a VA examination in November 1997.  
X-rays showed right shoulder subcapsular tendinitis/bursitis, 
stated to be unchanged since May 1995.  The veteran 
complained of right shoulder pain.  The examiner noted no 
motion limitation, no instability, no muscle atrophy, no 
swelling, no subluxation, and no deformity.  The examiner did 
not set out motion ranges in degrees.  Examination was 
positive for snapping with right shoulder movement.  

In July 1998, the veteran testified before the undersigned.  
He indicated he had pain with shoulder movement and that he 
could lift his shoulder above shoulder level if he did it 
slowly and was careful.  He reported such motion was painful.  
He indicated he was taking Naproxen for pain.

In November 1998, the Board remanded the claim for further 
examination and to obtain additional records.  By letter 
dated in February 1999, the RO requested the veteran to 
identify or submit any additional records of VA or non-VA 
medical treatment of his right shoulder.  He submitted no 
further evidence.

The veteran reported for VA examination in May 1999.  He 
complained of pain of the right shoulder on certain 
positions, especially overhead activities/motions.  He denied 
pain at rest or in neutral positions.  He denied any episodes 
of dislocation or subluxation.  The examiner stated the 
veteran was moderately limited especially in activities 
involving overhead motions of the right shoulder.  The 
veteran evidenced active motion as follows:  flexion from 
zero to 175 degrees; extension from zero to 30 degrees; 
abduction from zero to 150 degrees; external rotation from 
zero to 90 degrees; and, internal rotation from zero to 45 
degrees.  Passive motion ranges were the same except that 
flexion was to 180 degrees and extension was to 35 degrees.  
Examination was positive for crepitus in the scapular area 
and pain beyond the degrees of motion stated above.  The 
examiner also noted slight weakness.  There was no evidence 
of edema/effusion, instability, or abnormal movement or 
tenderness.  X-rays showed minimal chronic tendinitis without 
gross motion limitation and such was stated to be essentially 
unchanged from January 1994.  The X-ray report includes note 
of slight hypertrophy and sclerosis.

Analysis

The Board begins by noting the history of the veteran's right 
shoulder problems.  Service medical records are clear in 
showing no actual injury, no fracture, no penetrating wound, 
no surgical intervention, and no neurologic involvement.  
Also, in-service testing was negative for bone or joint 
abnormality.  The veteran was thought to have bursitis, a 
muscle strain/pull and/or myofascitis, impressions resulting 
from his complaints of pain in his upper back/right shoulder 
region, particularly with motion.  Thus, the veteran is 
currently assigned a 10 percent rating under Diagnostic 
Code 5019, which pertains to bursitis.  The Schedule further 
provides such will be rated on the limitation of motion of 
the affected part, as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  A maximum 10 
percent rating is warranted for arthritis, shown by X-ray and 
resulting in painful motion, which, although not compensable, 
is objectively supported.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

A review of the diagnostic evidence in this case reveals, at 
most, slight hypertrophy and sclerosis, without diagnosed 
arthritis or any other indication of bony abnormality and 
without indication of arthritis.  There is now diagnostic 
evidence supporting a diagnosis of tendonitis.  38 C.F.R. 
§ 4.59 provides that it is the intent of the Schedule to 
recognize actually painful joints as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The veteran's history of right shoulder pain with motion is 
well-documented by the record and it appears the 10 percent 
rating was assigned on such basis under Diagnostic Code 5019.

An evaluation in excess of 10 percent for the right shoulder 
is not available under Diagnostic Codes 5010, 5019.  However, 
as stated, bursitis is evaluated based on motion limitation 
of the affected part.  In order to warrant at least a 
compensable evaluation for limitation of shoulder motion 
under 38 C.F.R. § 4.17a, Diagnostic Code 5201, the veteran 
must demonstrate arm motion limited to at least shoulder 
level.  Here, the Board notes that the veteran is right-
handed and it is not disputed that his affected arm is his 
dominant extremity.  See 38 C.F.R. § 4.69.

Again, a historical review is helpful to the assessment of 
the degree of motion limitation resulting from right shoulder 
disability.  VA examination in 1985 showed no motion 
limitation, although there was pain with motion.  Nor did 
examination in November 1988 show motion limitation.  Also 
notable is that Dr. Tobin, who acknowledged a "winging" of 
the veteran's scapula, noted no motion abnormalities of the 
veteran's right upper extremity.

The Board also notes that at the time of VA examinations in 
December 1993 and in November 1997, the examiner noted no 
limitation of shoulder motion.  However, such examination 
reports are negative for recitation of actual degrees of 
motion measured; the examiner merely offered a conclusion 
that no motion limitation was evidenced.  

Despite the above, Dr. Dominik recommended the veteran avoid 
work-related activities requiring constant usage of the right 
shoulder above the chest level.  Dr. Tobin indicated the 
veteran's right shoulder symptoms were aggravated by usage of 
the right shoulder over chest level and by overhead 
activities.  Also, Dr. Gilmore indicted the veteran had 
chronic right shoulder pain aggravated by work involving 
repetitive right upper extremity motion, particularly 
shoulder abduction and extension against resistance.  And, 
Dr. Macaraeg noted right shoulder pain, particularly with 
overhead lifting of even light objects.

The veteran himself, at the time of his July 1998 hearing, 
stated he could lift his arm above shoulder level, if he did 
it slowly and carefully, but at his hearing and in other 
statements the veteran has repeatedly indicated that he 
experiences a snapping in his shoulder and that motion above 
the shoulder is painful, particularly if repeated.  
Consistent with such statement are the private medical 
assessments from Drs. Dominik, Tobin, Gilmore and Macaraeg.  

Although physicians have not found any neurologic or bony 
abnormality to which the veteran's complaints may be 
attributed, they have diagnosed a tendonitis/bursitis now 
supported by x-ray findings.  The Board continues to note 
that the most recent VA examiner noted objective evidence of 
actual motion limitation of the veteran's right upper 
extremity.  Such limitations include a loss of five degrees 
flexion, 30 degrees abduction and 45 degrees internal 
rotation.  The examiner noted pain beyond such motion ranges, 
as well as crepitus and a slight weakness in the veteran's 
right upper extremity.  

The Board has considered the above findings in conjunction 
with the veteran's report of shoulder pain primarily with 
shoulder abduction and repeated overhead use.  Despite some 
indications in the record that the veteran's complaints of 
pain are not fully consistent with his clinical presentation, 
such as the earlier physical examination note that when 
distracted he stopped moaning, and physician's notations that 
the veteran was seeking to be placed on light duty status, 
the Board finds the veteran's report of increased right 
shoulder pain with repeated and/or overhead use and during 
periods of flare-ups to be credible and consistent with the 
medical evidence of record.  

Governing regulations and case law provides that 
considerations of whether repeated use or periods of flare-
ups result in additional functional limitation must be 
considered in evaluating motion loss.  See DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45.  In this case, although the record 
is consistently negative or silent for indication of atrophy, 
incoordination, swelling, etc., the medical evidence does 
show crepitus, weakness, and painful motion of the veteran's 
right upper extremity.  Competent medical professionals have 
opined that such symptoms are worsened with repeated use of 
the right arm, particularly with overhead movement.  There 
are many statements to the effect that the veteran is 
restricted from moving his arm above the chest.  However, 
repeated examination fails to document limitation of motion 
to 25 degrees from the side or to midway between the side and 
the shoulder.  In fact, the evidence of record fails to 
document any inability of the veteran to lift his arm above 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Nevertheless, the Board finds the medical conclusions and the 
veteran's own report of symptom increase when lifting his arm 
above the shoulder to be credible and supported by the 
record.  Such degree impairment most nearly approximates that 
of motion limited to shoulder level; thus, a 20 percent 
rating is warranted.  38 C.F.R. § 4.7.

As stated, the competent evidence does not, however, indicate 
that an evaluation in excess of 20 percent is warranted.  
Even with the veteran's complaints of pain, increased on use, 
the examination evidence is negative for any indication that 
his arm is limited to midway between his shoulder and his 
side.  Again, the veteran himself states he can lift his arm 
even above shoulder level, only that doing so on a repeated 
basis aggravates his symptoms.  Diagnostic Code 5201.  
Further, despite the veteran's complaints, no bony 
abnormality of the humerus, scapula or clavicle, and no 
neurologic pathology have been identified to warrant 
consideration under 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202, 5203, or 38 C.F.R. § 4.124a (2000).  

The Board next notes that in its supplemental statement of 
the case issued in August 1999, the RO included recitation of 
diagnostic codes pertinent to muscle impairment.  The Board 
recognizes medical evidence suggesting the root of the 
veteran's problems to lie in the infraspinatus muscle, which 
is included in Muscle Group IV.  However, in so doing the 
Board emphasizes that service medical records document no 
muscle injury such as that contemplated by the regulations 
setting out the evaluation of muscle injuries due to gunshot 
wounds or other through-and-through, or penetrating wounds.  
The record is clearly absent any indication of external-to-
internal damage to the veteran's right upper extremity.  
There is no indication of the types of findings mentioned in 
38 C.F.R. § 4.73.  The veteran has had no surgery.  Nor, for 
decades following service, was there objective evidence of 
any of the cardinal signs of muscle impairment.  Finally, 
even were such codes to be applied, the recent VA examination 
report characterizes the veteran's resulting impairment as 
moderate, a level warranting assignment of no more than a 
10 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 
5304 pertaining to Muscle Group IV.  

With respect to the above discussion the Board also notes 
that the veteran's symptom manifestations are primarily pain 
resulting in motion limitation.  Such are the factors 
considered in the assignment of a 20 percent rating under 
Diagnostic Code 5201 herein.  Specific testing has been 
accomplished to evaluate the veteran's complaints such as 
weakness, etc.  However, no loss of muscle tissue, 
cicatrization or other factors listed in 38 C.F.R. § 4.56 has 
been cited to cause symptoms distinct from motion limitation 
due to pain.  Separate ratings under 38 C.F.R. § 4.71a and 
38 C.F.R. § 4.73 are thus not warranted insofar as the 
veteran does not manifest muscle impairment as contemplated 
by 38 C.F.R. § 4.73, and, further, insofar as such would be 
in violation of the rule against pyramiding, doubly 
compensating the veteran for the same manifestations.

Finally, the Board will consider the question of 
extraschedular evaluation.  The Court has held that the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Bagwell stands for the 
proposition that the Board may deny extraschedular ratings, 
provided that adequate reasons and bases are articulated.  
See also VAOPGCPREC 6-96 (finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure).  Bagwell left intact, however, a prior holding in 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which found that 
when an extraschedular grant may be in order, that issue must 
be referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321.  The Board notes that the RO 
concluded in the August 1999 statement of the case that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected disability.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the rating schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected right upper extremity disability 
has required frequent periods of hospitalization for this 
disability.  Although the veteran claims work interference, 
and although past employment records reflect he was placed on 
leave from work and otherwise examined for disability 
complaints in connection with his employment, the Board must 
emphasize that the percentage ratings under the Schedule are 
themselves representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  That provision speaks 
directly to the facts of this case.  Factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
20 percent schedular evaluation currently assigned to the 
veteran's disability.  

What the veteran has not shown in this case is that his right 
arm disability, in and of itself, results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].


ORDER

A 20 percent evaluation for right shoulder bursitis is 
granted, subject to the laws and regulations governing the 
payment of monetary awards; an evaluation in excess of 20 
percent is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

